IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

 

ANGELA STUDDARD, INDIVIDUALLY AND AS

LAWFUL WIFE, NEXT OF KIN, ADMINISTRATOR AD LITEM
AND PERSONAL REPRESENTATIVE

FOR EDMOND STUDDARD, DECEASED AND

ESTATE OF EDMOND STUDDARD

Plaintiff,
VS. Civil Action No. 2:17-cv-02517
JURY DEMANDED
SHELBY COUNTY, TENNESSEE
AND ERIN J. SHEPHARD, INDIVIDUALLY
AND TERRY L. REED, INDIVIDUALLY

Defendants.

 

SWORN AFFIDAVIT OF PLAINTIFF ANGELA STUDDARD

 

Comes now the Plaintiff, by and through counsel of record and would file this Sworn
Affidavit, and after oath would respectfully state the following, on which I have personal
knowledge and am competent to testify at the trial of the cause:

1. Lam the lawful wife of Edmond Studdard, Deceased who was shot on or about July 7,
2016 by Defendants Erin Shepherd and Terry Reed in this cause.

2. [have personal knowledge as to the physical appearance of my husband, Edmond
Studdard, Deceased prior to July 7, 2016 and up to and including his death on or about
September 4, 2016.

3. Attached to this Sworn Affidavit are two photographs that fairly and accurately depict
and show my husband, Edmond Studdard, Deceased as he appeared, after he was shot on or

about July 7, 2016 and after he was hospitalized at Regional One Hospital and up to the day of

his death on or about September 4, 2016.

STATE OF TENNESSEE
COUNTY OF SHELBY

I, Angela Studdard, after Sworn Oath, do hereby attest that the information contained within

this document is true and correct to the best of my knowledge, information and belief.

    

‘ANGEVA STUDDARD

Personally appeared before me Angela Studdard, who after Sworn Oath, did attest her

signature to this document on this the 8" day of February, 2019.

\ buhiP vor ode

NOTARY PUBLIC

ae

My Conan pie

os

“STATE
+: OF A
: fuiegee | :#
NOTARY
2 .., PUBLIC
ries 45 *teeeee®
“ey Sos see
qh
sy ON esau c

of “14
ext ’ 1
Q2, wlan

Yhegt ts re
Respectfully submitted,
s/Daniel A. Seward
Daniel A. Seward
Attorney for Plaintiff
Seward Law Firm

4510 Chickasaw Road

Memphis, TN 38117
(901) 647-5848

CERTIFICATE OF SERVICE

I, Daniel A. Seward, Attorney for Plaintiff, do hereby certify that I have served a true and
correct copy of the foregoing Sworn Affidavit on Mr. John Marshall Jones and Mr. E. Lee
Whitwell, Attorneys for Defendants via ECF filing on this the 8th day of February,

2019.

s/Daniel A. Seward
Daniel A. Seward
